DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 27, 2021. Claims 1 and 11 have been amended. Claims 5-6 have been canceled. Claims 9-10 and 13-14 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-8, 11-12, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 contain claimed limitation “encapsulation arranged to contact a portion of the vibratory element” which was not described in the elected embodiment (Species I Fig. 3 and Sub-Species I Fig. 4a and A Fig. 7a) in the Response to Election dated June 29, 2020 specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Figs 3, 4a, and 7a do not provide any support on how the encapsulation 16/18 arranged to contact a portion of the vibratory element 28, so one skilled in the art that the claimed limitation recited in claims 1 and 11 fails to comply with the written description requirement. For the principle of compact prosecution, the Examiner assumes the encapsulation arranged to encapsulate a portion of the vibratory element only.
Claims 2-4, 7-8, 12, and 15-16 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of dependency on claims 1 and 11, respectively.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a piezo-electric element” in line 1. However, it appears to be double inclusion (see MPEP 2173.05) because it has been defined in claim 1. Claim 3 is directed to include the same element twice, so the claim is indefinite.
Claim 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 7, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2010/0319685 A1).

an aperture member (32) comprising a plurality of apertures (Fig. 4) to provide the liquid droplets; 
a vibratory element (30 in conjunction with 31 integrally forming a vibratory element) comprising a pizeo-electric element (Para. [0024]) arranged to generate a vibration of the aperture member (32); 
an encapsulation (5 in conjunction with 6) arranged to contact (see 112a rejection above) and encapsulate a portion of the vibratory element (33 is part of vibratory element 3) comprising the piezo-electric element (Para. [0024]), and 
an interface region (figure below) is arranged between the vibratory element (30/31) and the encapsulation (5/6); 
wherein the interface region (figure below) comprises a sealing portion (figure below), wherein the sealing portion (figure below, area accommodated hermetical seal 33) comprises a first discontinuity (figure below) formed in a face of the vibratory element (figure below, annotated in a black line), wherein the first discontinuity (figure below) comprises a groove or a plurality of grooves in the vibratory element (30/31).

    PNG
    media_image1.png
    677
    937
    media_image1.png
    Greyscale

However, Yu is silent to disclose wherein the first discontinuity has a depth in a range of 10 to 50 microns.	
It is noted by the Examiner, the Applicant’s specification does not provide any criticality to support the claimed limitation about the range. In light of the specification page 11 lines 3-9, Applicant even provides various options for the range. The difference between the claimed invention and the disclosure to Yu is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu to having the first discontinuity has a depth in the range of 10 to 50 microns. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would 
With regard to claim 3, the device of Yu as modified discloses the invention as disclosed in the rejection above. Yu further discloses the vibratory element (30/31) further comprises a piezo-electric element (Para. [0024]) arranged in mechanical contact with an aperture member support structure (34); wherein the aperture member support structure (34) is configured to support the aperture member (32); and wherein the interface region (figure above) is provided on a portion of the aperture member support structure (32).
With regard to claim 4, the device of Yu as modified discloses the invention as disclosed in the rejection above. Yu further discloses the vibratory element (30) has a first side (top horizontal side of 30) and a second side (vertical side of 30), and the sealing portion (figure above) comprises a first sealing portion and a second sealing portion (see arrows in figure above) disposed on the first and the second sides of the vibratory element (30), respectively
With regard to claim 7, the device of Yu as modified discloses the invention as disclosed in the rejection above. Yu does not disclose wherein the groove, or grooves of the plurality of grooves, have an aspect ratio of 1.
It is noted by the Examiner, the Applicant’s specification page 3 lines 32-34 does not provide any criticality to support the claimed limitation about the range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is an aspect ratio of 1 which achieves the recognized result of providing an effective sealing to protect the vibratory element, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re 
With regard to claim 11 and 12, the device of Yu as modified has all claimed structural elements. Therefore, the modified Yu’s device discloses all recited method steps.
With regard to claim 15, the device of Yu discloses the invention as disclosed in the rejection above. Yu further discloses wherein the vibratory element (30/31) comprises a first part (30) and a second part (31) and the interface region (figure above) is arranged between the first part of the vibratory element (30) in contact with a part of the encapsulation (5). 
With regard to claim 16, the device of Yu discloses the invention as disclosed in the rejection above. Yu further disclose wherein the second part of the vibratory element (31) not in contact with the encapsulation (5/6) is connected to the aperture member (32).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Yamamoto et al. (JP 59-132964).
With regard to claim 2, the device of Yu discloses the invention as disclosed in the rejection above. However, Yu does not disclose an adhesive layer provided in the interface region.
Yamamoto teaches an aerosol generator for generating liquid droplets comprising an adhesive layer (4b) in the interface region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu, by making the sealing (33/34) out of adhesive layer as taught by Yamamoto instead of rubber, since the modification is merely simple substitution of one known element (adhesive seal) for another (rubber seal) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).




Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under  35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752